FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                 No. 05-30355
                Plaintiff-Appellee,
               v.                           D.C. No.
                                          CR 02-0374 JCC
JORGE LUIS ESQUIVEL-ORTEGA,
                                            OPINION
             Defendant-Appellant.
                                      
       Appeal from the United States District Court
          for the Western District of Washington
    John C. Coughenour, Chief District Judge, Presiding

                 Argued and Submitted
           March 6, 2007—Seattle, Washington

                    Filed May 8, 2007

Before: Diarmuid F. O’Scannlain, A. Wallace Tashima, and
            Marsha S. Berzon, Circuit Judges.

                Opinion by Judge Tashima




                           5341
5344          UNITED STATES v. ESQUIVEL-ORTEGA


                        COUNSEL

William C. Broberg, Seattle, Washington, for the defendant-
appellant.

Jill Otake, Assistant United States Attorney, Seattle, Wash-
ington, for the plaintiff-appellee.


                        OPINION

TASHIMA, Circuit Judge:

  Jorge Luis Esquivel-Ortega (“Esquivel”) challenges the
                  UNITED STATES v. ESQUIVEL-ORTEGA                      5345
sufficiency of the evidence to support his convictions for con-
spiracy to distribute cocaine and heroin, and possession of
cocaine with intent to distribute, in violation of 21 U.S.C.
§§ 841 and 846. We conclude that the evidence is insufficient
to sustain the convictions and therefore reverse.1 We have
jurisdiction pursuant to 28 U.S.C. § 1291.

                           BACKGROUND

   From late 2001 to the end of 2002, agents of the federal
Drug Enforcement Agency (“DEA”) based in Seattle, Wash-
ington, were investigating a drug conspiracy. Pursuant to this
investigation, agents intercepted calls on a telephone belong-
ing to Pedro Sanchez. DEA agents learned from these calls
that a white minivan containing drugs would be traveling
from southern California to Sanchez’s home in Auburn,
Washington, on September 29, 2002. DEA agents asked offi-
cers from the Renton, Washington, police department for their
help in apprehending the vehicle.

   Around 6:00 p.m. on September 29, 2002, DEA agents lis-
tening to telephone calls on Sanchez’s phone heard a conver-
sation between Sanchez and a “Hispanic male in the vehicle,”
giving the vehicle directions to Sanchez’s residence. DEA
agent Scott Smith saw a vehicle that fit the description travel-
  1
    Because we reverse Esquivel’s convictions on the basis of the insuffi-
ciency of the evidence, we do not reach his arguments that the district
court erred in giving a deliberate ignorance instruction to the jury, and that
the government engaged in misconduct by making improper comments in
its opening and closing arguments. We also decline to consider Esquivel’s
claim of ineffective assistance of counsel. See United States v. Daychild,
357 F.3d 1082, 1095 (9th Cir. 2004) (“[W]e do not ordinarily consider on
direct review claims challenging the efficacy of a criminal defendant’s
representation.”). The record on appeal is not “sufficiently developed to
permit determination of the issue.” United States v. Jeronimo, 398 F.3d
1149, 1156 (9th Cir.), cert. denied, 126 S. Ct. 198 (2005). Nor does the
trial record reveal that “the legal representation [was] so inadequate that
it obviously denie[d] [Esquivel] his Sixth Amendment right to counsel.”
Id.
5346          UNITED STATES v. ESQUIVEL-ORTEGA
ing the expected route and followed the van in an unmarked
vehicle. DEA agent Ernest Roberson continued the surveil-
lance when the van exited the highway, following the vehicle
to a gas station, where the driver was seen using a cell phone.

   After the van left the gas station, Renton police officers
Christopher Edwards and Brett Shavers stopped the van at the
instruction of the DEA agents, explaining to the van’s occu-
pants that the van was going 40 miles per hour in a 30 mile
per hour zone, but not mentioning the drug investigation, in
order not to compromise the investigation. Iram Sanchez-
Sandoval was the driver, and Esquivel, Esquivel’s wife, and
their ten-year-old daughter were the passengers.

   Shavers spoke with the driver and with Esquivel. Esquivel
told him that a relative owned the van, that “he was in the
van,” and that they were sharing driving. Esquivel told Shav-
ers that he was on vacation and that they were going to visit
someone named Pedro, although he did not really know
Pedro.

   All three adults gave Shavers verbal consent to search the
van, and Shavers asked Esquivel for written consent for the
search. Officers with a K-9 unit arrived about an hour later.
The dog “showed some interest” in a bag containing clothing,
but no drugs were found in the bag. Officers found a spatula,
or putty knife, and a small crowbar in the back of the van,
“behind the rear seat, between the rear seat and the hatch for
the door.” Smith testified that the spatula contained Bondo,
which he described as “a plastic adhesive used for auto body
work.”

   Shavers, who was the officer speaking to the van’s occu-
pants, testified that the van’s occupants were calm when he
arrived and that he watched for any changes in their reactions,
but he did not notice any reactions during or after the search.
According to Shavers, after the search — when a tow truck
arrived, and Shavers told Esquivel that the van was going to
                 UNITED STATES v. ESQUIVEL-ORTEGA                  5347
be impounded — Esquivel became upset and started crying.
Shavers testified that, when asked why he was crying, Esqui-
vel said that he needed to leave the area, that this was the first
time he had been in trouble, and that he was worried about his
family and wanted to take care of his family.

   At some point during the stop, Smith learned that the wire
room, which was where the phone calls were monitored, was
going to place a call to the cell phone that had been wiretap-
ped in order to confirm that they had stopped the correct vehi-
cle. Esquivel’s wife had possession of the phone, and it did
ring at the time Smith was told it would. She did not answer
the phone.

  The stop lasted about an hour and a half to two hours. Offi-
cers then called a taxi for Esquivel and his family.2

    The following day, DEA agents obtained a warrant to
search the van. They sawed off the bumper and discovered a
panel, approximately ten inches wide and two inches tall, “in
the back which had been covered with Bondo and painted so
it looked like it was part of the factory surrounding molding.”
After removing the bumper, the agents found 15 kilograms of
cocaine in this hidden compartment.

  On December 12, 2002, the government filed a First Super-
seding Indictment charging numerous defendants with 28
counts relating to the conspiracy. Esquivel was charged in two
of the counts: Count 1, conspiracy to distribute cocaine, her-
oin, and methamphetamine, and Count 14, possession of
cocaine with intent to distribute. Esquivel was not arrested
until May 7, 2004, at his home in Moreno Valley, California.

  The case was tried to a jury. At the close of the govern-
  2
   Sanchez-Sandoval, however, was detained pursuant to the request of
immigration authorities, because investigators had learned that he was in
the United States illegally.
5348           UNITED STATES v. ESQUIVEL-ORTEGA
ment’s case, Esquivel moved for a judgment of acquittal pur-
suant to Federal Rule of Criminal Procedure 29, arguing that
there was no evidence of Esquivel’s knowledge of the drugs
and that the government was relying for evidence on Esqui-
vel’s emotional state during a traumatic traffic stop. The gov-
ernment argued that Esquivel gave no explanation for the trip,
that he had no luggage and had driven through the night to
Auburn, and that he “fell apart” when the police seized the
van. The district court denied the motion. Esquivel was found
guilty of both counts with which he was charged and was sen-
tenced to 100 months’ imprisonment.

                 STANDARD OF REVIEW

  The sufficiency of the evidence to support a conviction is
reviewed de novo. United States v. Ruiz, 462 F.3d 1082,
1087-88 (9th Cir. 2006). Viewing the evidence in the light
most favorable to the government, we must determine
whether any rational jury could have found Esquivel guilty of
each element of the crime beyond a reasonable doubt. Id. at
1088.

   The government contends that review is deferential
because, although Esquivel moved for a judgment of acquittal
after the government rested, he subsequently introduced fur-
ther evidence and then failed to renew his motion. Thus,
according to the government, we should reverse “ ‘only to
prevent a manifest miscarriage of justice, or for plain error.’ ”
United States v. Barragan, 263 F.3d 919, 922 (9th Cir. 2001)
(quoting United States v. Alvarez-Valenzuela, 231 F.3d 1198,
1200-01 (9th Cir. 2000)); see also United States v. Delgado,
357 F.3d 1061, 1068 (9th Cir. 2004) (stating that, “when a
defendant does not preserve a claim of sufficiency of the evi-
dence by failing to make a motion for acquittal at the close of
the evidence, the review is deferential, requiring reversal only
upon plain error or to prevent a manifest injustice”); United
States v. Veerapol, 312 F.3d 1128, 1131 (9th Cir. 2002)
(reviewing for plain error a challenge to the sufficiency of the
               UNITED STATES v. ESQUIVEL-ORTEGA            5349
evidence where the defendant “failed to raise this claim at any
point before the district court”); United States v. Hernandez-
Guardado, 228 F.3d 1017, 1022 (9th Cir. 2000) (“Because
neither appellant in this case made or renewed an earlier
motion for an acquittal at the close of all evidence, we review
only for plain error and to prevent a miscarriage of justice.”).

   We reject the government’s argument. In Barragan, Del-
gado, Veerapol, and Hernandez-Guardado, the defendants
never moved for a judgment of acquittal. Here, by contrast,
Esquivel did move for acquittal under Rule 29, and defense
counsel argued the motion extensively. After the court denied
the motion, defense counsel rested, “subject to the offering
which the government is in possession of the actual audio tape
of call number 311, the transcript of which we have as exhibit
number 19. And the government is also in possession of the
exemplar from Mr. Esquivel and that would also be offered.”
The court replied that both the audio tape and the voice exem-
plar would be admitted, and both were played for the jury.
The court then dismissed the jury briefly in order for the par-
ties to discuss jury instructions. The court then brought the
jury back in and gave the instructions.

   [1] The evidence offered by defense counsel following the
motion for acquittal was the audio tape of a call whose tran-
script already had been admitted into evidence and the voice
exemplar in the government’s possession. Given the nature of
the evidence, and the fact that the court had denied Esquivel’s
motion for acquittal only a few moments earlier, requiring
Esquivel to renew his motion at that point would have been
“ ‘an empty ritual.’ ” United States v. Pennington, 20 F.3d
593, 597 n.2 (5th Cir. 1994) (quoting United States v. Gonza-
lez, 700 F.2d 196, 204 n.6 (5th Cir. 1983)); see also Alvarez-
Valenzuela, 231 F.3d at 1201 (discussing the holding in Pen-
nington, but declining to reach the defendant’s argument that
“if the record suggests that at the time the original motion was
denied it would be futile to raise it again, it need not be
renewed”). Here, the record shows that it would have been
5350              UNITED STATES v. ESQUIVEL-ORTEGA
futile for Esquivel to renew his motion following the offering
of those two pieces of evidence. Our review accordingly is de
novo.3

                           DISCUSSION

   Esquivel contends that the evidence is insufficient to sup-
port his convictions because there is no evidence to establish
his knowledge or possession of the cocaine or his knowledge
of or involvement in the conspiracy. In order to sustain Esqui-
vel’s conspiracy conviction, the government must prove “(1)
an agreement to accomplish an illegal objective, and (2) the
intent to commit the underlying offense.” United States v.
Herrera-Gonzalez, 263 F.3d 1092, 1095 (9th Cir. 2001). The
government further must prove beyond a reasonable doubt
that Esquivel “(1) knowingly, (2) possessed an illegal drug,
(3) with the intent to distribute it.” Delgado, 357 F.3d at 1065.

  Viewing the evidence in the light most favorable to the
government, we conclude that Esquivel’s convictions cannot
be sustained. The government argues vigorously that Esquivel
“must have known” about the cocaine and relies on what it
calls “reasonable inferences” to attempt to tie Esquivel to the
cocaine and the conspiracy. What the government fails to do,
however, is to point to any evidence indicating Esquivel’s
knowledge of either the cocaine or the conspiracy, or his
knowing possession of the cocaine.

I.       Possession Conviction

     [2] “[I]t is ‘well established that a passenger may not be
     3
    Alvarez-Valenzuela did not need to decide whether to follow Penning-
ton because the defendant in Alvarez-Valenzuela did not move for acquit-
tal on the basis of the insufficiency of the evidence at the close of the
government’s case. Rather, defense counsel made “only a perfunctory
‘motion to dismiss generally.’ ” Alvarez-Valenzuela, 231 F.3d at 1201.
Here, defense counsel argued the motion extensively.
               UNITED STATES v. ESQUIVEL-ORTEGA            5351
convicted unless there is evidence connecting him with the
contraband, other than his presence in the vehicle.’ ” United
States v. Sanchez-Mata, 925 F.2d 1166, 1169 (9th Cir. 1991)
(quoting United States v. Ramos, 476 F.2d 624, 625 (9th Cir.
1973)). The defendant in Sanchez-Mata was a passenger in a
vehicle that smelled so strongly of marijuana, which was in
the trunk, that officers could smell it outside the vehicle. He
looked nervous throughout the roadside stop, but he did not
resist arrest, carry a weapon, or possess any drugs. “He was
never seen touching the marijuana and his fingerprints were
not on the bags. He did not have a key to the Audi. He was
never observed with co-defendants at any other time.” Id. at
1167. We concluded that the government had failed to pro-
duce sufficient evidence that he “had even a slight connection
with the conspiracy,” and therefore reversed his conviction
for conspiracy with intent to distribute. Id. at 1168. We also
reversed the conviction for possession with intent to distribute
because the only evidence of possession was his presence as
a passenger in the car, which we held was insufficient to sus-
tain the conviction. Id. at 1169.

   It is true that “[a] jury can infer knowledge when an indi-
vidual is the driver and sole occupant of the vehicle.” United
States v. Diaz-Cardenas, 351 F.3d 404, 407 (9th Cir. 2003).
That, however, is not the case here. In Diaz-Cardenas, the
defendant drove a vehicle carrying drugs worth over $1 mil-
lion into the United States from Mexico. Not only was he the
driver and sole occupant, but he also was the registered owner
of the vehicle. He asserted lack of knowledge of the drugs,
but we rejected his challenge to the sufficiency of the evi-
dence, stating that the jury could infer knowledge from the
fact that he was the driver and sole occupant of the vehicle
and from the possession of a large quantity of drugs. Id.

   [3] Unlike Diaz-Cardenas, Esquivel was only a passenger
in the van. He was not the driver, sole occupant, or registered
owner of the vehicle. Essentially, the government’s argument
is that Esquivel must have known about the drugs because of
5352          UNITED STATES v. ESQUIVEL-ORTEGA
his presence in the van and because he allegedly “supplied his
relative’s minivan” for the trip. Esquivel’s mere presence in
a vehicle in which drugs were later found clearly is insuffi-
cient to establish his knowledge of the drugs. See Sanchez-
Mata, 925 F.2d at 1169; see also United States v. Lopez, 477
F.3d 1110, 1113 (9th Cir. 2007) (“Mere proximity to drugs
does not establish knowing possession.”). Although the gov-
ernment argues that Esquivel supplied the van for the trip, it
has not presented any evidence of his control over the van
other than Shavers’ testimony, which was as follows: “From
what I recall is the passenger [Esquivel] claimed that his —
I think a relative was the owner of the van and that he was in
the van. They were sharing driving.” This does not establish
Esquivel’s ownership or control of the van.

   [4] The government also relies on the alleged non-stop
nature of the trip to argue that Esquivel must have known
about the drugs. To support this argument, the government
points out that the van was littered with fast food containers
and that there was no luggage in the van, which would call
into question Esquivel’s assertion that he was taking a vaca-
tion. The government’s arguments are unavailing. First, the
only evidence regarding fast food containers is a photograph
(Exhibit 2), but the photograph shows only that there is trash
on the floor of the van, which does not seem that unusual for
an extended trip.

   [5] Moreover, the government’s assertion that Esquivel did
not have any luggage was based on the testimony of Smith
that the van contained only one “big red luggage bag,” which
he thought contained “predominantly children’s clothing.” He
could not recall whether the bag contained adult clothing.
Shavers also searched the bag, and he testified that he could
not recall whether the bag contained clothing. In short, the
government’s assertion that a purported lack of clothing belies
Esquivel’s claim that this was a vacation simply is not sup-
ported by the evidence.
               UNITED STATES v. ESQUIVEL-ORTEGA             5353
   [6] Finally, the government argues that Esquivel must have
known about the cocaine because he failed to give an explana-
tion for the trip. He told Shavers that he was taking a vaca-
tion. The burden, however, is not on Esquivel to prove the
innocent nature of his journey. “When there is an innocent
explanation for a defendant’s conduct as well as one that sug-
gests that the defendant was engaged in wrongdoing, the gov-
ernment must produce evidence that would allow a rational
jury to conclude beyond a reasonable doubt that the latter
explanation is the correct one.” United States v. Vasquez-
Chan, 978 F.2d 546, 549 (9th Cir. 1992); see also Delgado,
357 F.3d at 1068 (recognizing the same point). The only evi-
dence cited by the government to support its assertion that
Esquivel’s explanation is contradicted by the evidence is one
page of testimony. This part of the transcript, however, does
not contradict Esquivel’s claim in any way; it is merely the
testimony of Shavers that Esquivel told him that he was tak-
ing a vacation.

   In Vasquez-Chan, the two appellants lived in a two-
bedroom house where DEA agents discovered a large quantity
of cocaine. Most of the cocaine was stored in the bedroom
occupied by one of the appellants, and her fingerprints were
found on some of the containers. The appellant’s “innocent
explanation” for her fingerprints was that she needed to move
the containers in order to make room in the small bedroom for
her and her child. Vasquez-Chan, 978 F.2d at 551. The evi-
dence against her was that she knew about the cocaine, even
sleeping in the bedroom where the containers were kept, and
her fingerprints were found not only on, but inside the cover
of a container. Nonetheless, she had never been identified
during the course of the investigation, she did not lease or rent
the house, and she did not attempt to destroy or conceal evi-
dence or flee from the police. We concluded that the evidence
was not sufficient to establish guilt beyond a reasonable doubt
because the evidence “did not establish any reason to believe
that an innocent explanation of that evidence was any less
5354           UNITED STATES v. ESQUIVEL-ORTEGA
likely than the incriminating explanation advanced by the
government.” Id.

   [7] The government’s reliance on Esquivel’s emotional
state during the stop does not make the government’s incrimi-
nating explanation any more likely than Esquivel’s innocent
explanation. His reaction during the stop is entirely consistent
with an innocent explanation. It is understandable that he
would become upset after a stop, ostensibly for speeding, that
lasted almost two hours, after dark, and that resulted in the
police impounding the vehicle, leaving his family stranded in
a distant location with no means of transportation.

   None of the evidence cited by the government establishes
Esquivel’s knowledge of the cocaine. His mere presence in
the vehicle in which cocaine was later found is not sufficient.
There is no evidence that he “supplied” the minivan for the
trip. The nonstop nature of the trip is not established by the
evidence, and, at any rate, it does not support a finding that
Esquivel knew about the cocaine. The government does not
dispute the fact that even a canine search of the van during the
initial stop did not uncover the cocaine. The government con-
cedes that there was no smell of drugs in the van. There is no
evidence that Esquivel’s fingerprints were found on the
Bondo knife or on the drugs. During the almost two years
between the stop and his arrest, Esquivel never attempted to
hide or flee from authorities.

   Not only does the evidence fail to establish Esquivel’s
knowledge of the cocaine, it also does not establish that he
had possession. In order to be convicted of possession, Esqui-
vel “must have had the power to exercise dominion and con-
trol over the narcotics.” Id. at 550.

   The cocaine was secreted behind the bumper in a compart-
ment that officers were able to reach only after sawing open
the bumper. A search by a canine unit during the initial stop
did not uncover the cocaine. There is no evidence that Esqui-
               UNITED STATES v. ESQUIVEL-ORTEGA            5355
vel knew about the Bondo knife or had ever touched it, and
his fingerprints were not found on the knife or the drugs.

   [8] The evidence of Esquivel’s possession of the cocaine is
even more attenuated than the evidence in Vasquez-Chan.
There was no doubt in Vasquez-Chan that the appellants knew
that the cocaine was present in the house. In fact, one of the
appellants had lived in the house for three months, and her
name was on an electric bill sent to the house. Here, there is
no evidence that Esquivel knew of the presence of the cocaine
in the van or had the power to exercise dominion and control
over the drugs. In contrast with the appellants in Vasquez-
Chan, who undisputedly knew of the cocaine’s presence,
Esquivel was simply riding in the van. His “mere proximity
to the drug, [his] presence on the property where it is located,
and [his] association with the person who controls it are insuf-
ficient to support a conviction for possession.” Id.

   [9] The dearth of evidence regarding Esquivel’s knowledge
and possession of the cocaine leads us to conclude that Esqui-
vel’s possession conviction cannot be sustained. We turn now
to the conspiracy conviction.

II.   Conspiracy Conviction

   [10] There is no question that there was a drug conspiracy.
“Once a conspiracy is established, the government can prove
a defendant’s ‘knowing participation’ with evidence of the
defendant’s ‘connection with the conspiracy.’ ” United States
v. Decoud, 456 F.3d 996, 1014 (9th Cir. 2006) (quoting Del-
gado, 357 F.3d at 1066). “It is not a crime to be acquainted
with criminals or to be physically present when they are com-
mitting crimes.” Herrera-Gonzalez, 263 F.3d at 1095; see
also United States v. Estrada-Macias, 218 F.3d 1064, 1066
(9th Cir. 2000) (quoting with approval a jury instruction
requiring the government to prove that, “in addition to being
present or knowing about the crime, the defendants know-
ingly associated themselves with the crime in some way as
5356           UNITED STATES v. ESQUIVEL-ORTEGA
participants — persons who wanted the crime to be commit-
ted — not as mere spectators”). Although the government
needed to prove that Esquivel had only a “slight connection”
to the conspiracy, “the term ‘slight connection’ in this context
does not mean that the government’s burden of proving a con-
nection is slight.” Herrera-Gonzalez, 263 F.3d at 1095.

   In Estrada-Macias, there was extensive evidence of a drug
conspiracy. The appellant admitted that he had been living in
the trailer where methamphetamine was being manufactured
for three months. Items used in the manufacturing were found
in the trailer. He also was with two of the conspirators “within
two hours after each had received a delivery of pills, in differ-
ent places.” Estrada-Macias, 218 F.3d at 1066. Although the
evidence was “certainly sufficient to raise a strong inference
that [he] must have known that several individuals living
around him were engaged in a conspiracy to manufacture
methamphetamine,” the inference was “not enough to permit
conviction.” Id. We therefore reversed Estrada-Macias’ con-
viction. Id. at 1068.

   [11] The evidence here is weaker than the evidence in
Estrada-Macias because there is no evidence linking Esquivel
with any of the conspirators prior to the stop of the van. DEA
Agent Bruce Fralick testified that the investigation of the drug
conspiracy lasted for about a year and resulted in the arrests
of 23 persons, and that it involved the interception of 14 tele-
phones. He also testified, however, that Esquivel’s name had
never appeared throughout the extensive investigation. Cf.
Vasquez-Chan, 978 F.2d at 548 (reversing conspiracy convic-
tions where, during the course of the DEA’s “massive,
planned, and well-organized surveillance of a number of indi-
viduals who might be involved in large-scale cocaine traffick-
ing operations,” the two appellants had never been identified
by the DEA as suspects, their names had never been men-
tioned by the conspirators, and they were not “ever referred
to even obliquely”). Esquivel’s name was not mentioned by
the other conspirators, and he did not make any of the inter-
                 UNITED STATES v. ESQUIVEL-ORTEGA                    5357
cepted phone calls.4 There was no evidence that Esquivel ever
used the cell phone, and the conversation with Sanchez,
which concerned only directions to Sanchez’s residence, does
not reveal any knowledge of a drug conspiracy and would not
indicate the presence of drugs to a passenger in the van.5 None
of the conspirators testified against him. There is simply no
evidence tying him to the other conspirators, other than his
presence in the van, and “[t]his court has held that ‘[m]ere
casual association’ with conspiring people is not enough to
sustain a conviction.’ ” United States v. Ramirez-Robles, 386
F.3d 1234, 1241 (9th Cir. 2004) (second alteration in the orig-
inal) (quoting Estrada-Macias, 218 F.3d at 1066), cert.
denied, 544 U.S. 1035 (2005); see also Herrera-Gonzalez,
263 F.3d at 1097 (“[P]resence at the location of a conspira-
cy’s activities, while the activities are taking place, knowing
that they are taking place, without proof of intentional partici-
pation in the conspiracy, cannot support a conspiracy convic-
tion.”).

   In Herrera-Gonzalez, the defendant “was apprehended at a
ranch where methamphetamine was being manufactured.” Id.
at 1093. The defendant told a plausible story at trial that, if
true, “made out a good case for acquittal,” claiming that he
knew nothing about the methamphetamine laboratory, had
just met the co-conspirators, and had never been to the ranch
prior to the day of the arrest. Id. at 1094. In stark contrast to
the instant case, however, numerous witnesses in Herrera-
Gonzalez gave testimony that contradicted the defendant’s
  4
     Christian Leiva, who provided translation services for the investiga-
tion, listened to the telephone call on Sanchez’s phone between Sanchez
and the vehicle, in which Sanchez gave the vehicle directions to his resi-
dence. Leiva testified that he recognized Sanchez’s voice on the call,
based on the other calls he had monitored during the course of the investi-
gation, but that, after listening to a voice exemplar of Esquivel, he could
not determine whether the other voice on the call was Esquivel’s.
   5
     Although Esquivel’s wife was in possession of the phone when the van
was stopped, Roberson testified that the driver was the one talking on the
cell phone when the van stopped at the gas station to buy gas.
5358           UNITED STATES v. ESQUIVEL-ORTEGA
story and indicated, for example, that he was associated with
the conspirators long before he claimed he was, that he had
been at the ranch on prior occasions, and that he was aware
that methamphetamine was being manufactured. This evi-
dence of intentional participation in the conspiracy was suffi-
cient to sustain his conspiracy conviction. Id. at 1098.

   [12] Unlike Herrera-Gonzalez, the government has pres-
ented no evidence whatsoever that contradicts Esquivel’s
story or that indicates his “intentional participation” in the
conspiracy. The government has emphasized that Esquivel
must have known about the conspiracy, but it has failed to
point to any evidence that supports the conviction. Our crimi-
nal justice system is not based solely on inferences and
assumptions. There must be evidence sufficient to sustain a
conviction, and, here, “[t]he record is barren of evidence” that
Esquivel participated in the conspiracy. Estrada-Macias, 218
F.3d at 1066-67.

                       CONCLUSION

   [13] The government has presented no evidence that estab-
lishes Esquivel’s knowledge or possession of the cocaine and
no evidence of his participation in the conspiracy. Esquivel’s
convictions for possession with intent to distribute and for
conspiracy to distribute drugs accordingly are

  REVERSED.